14 So.3d 271 (2009)
Marvin NATION, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-2015.
District Court of Appeal of Florida, First District.
July 29, 2009.
Marvin Nation, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
This timely sworn petition seeks belated appeal of a judgment and sentence rendered on February 12, 2009. This court relinquished jurisdiction to the circuit court to conduct proceedings and issue a written report and recommendation concerning petitioner's entitlement to belated appeal pursuant to Staley v. State, 12 So.3d 778, (Fla. 1st DCA 2009).
The Special Master's report reflects that petitioner wrote a letter to the clerk of the circuit court wherein he stated that he had asked his trial counsel to file an appeal. This letter was filed in the circuit court on February 13, 2009, which would be timely to invoke petitioner's right to appeal the judgment and sentence. Fla. R.App. P. 9.110(d). Accordingly, the clerk of the circuit court is directed to certify the correspondence filed by petitioner on February 13, 2009, as a timely notice of appeal to review the judgment and sentence rendered on February 12, 2009, in Okaloosa *272 County Circuit Court case number 2008-CF-2028-C. The notice of appeal shall be certified and transmitted to this court. Fla. R.App. P. 9.040(g).
The petition for belated appeal is denied as moot.
WOLF, WEBSTER, and CLARK, JJ., concur.